DETAILED ACTION
	This is a final rejection in response to amendments filed 4/27/22. Claims 1-9 and 11-15 are currently pending.


Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 
Applicant amended claim 1 includes limitations of claim 10, however, under further review the prior art of record teaches the invention as claimed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, and 12-15 is/are rejected under 35 U.S.C. 103 as obvious over Peyron et al. (US 20190153947).
Regarding independent claim 1, Peyron teaches a surface heat-exchanger 20 for a turbojet engine nacelle 10, between a fluid to be cooled down [0071] and air [0088], the surface heat-exchanger comprising a circulation duct of the fluid to be cooled down disposed in contact with the air, the circulation duct comprising a plurality of channels 32, each channel of the plurality of channels having a width between 5 and 50 mm [0080], the plurality of channels extending in a common direction (see figure 5-8) with a distance between two adjacent channels between two and five times the width of one of the plurality of channels (as shown in figures 6 and 7), wherein each channel of the plurality of channels has a wall comprising an area 48 in contact with the air and an area 50 opposite to the area that is in contact with the air, and wherein at least the area opposite to the area in contact with the air is made of aluminum [0082].
Although Peyron teaches the claimed range, with questions regarding sufficient specificity, an obviousness rejection is also being applied. The range is both anticipated and obvious, as the data shown in table 1 of the reply filed 11/4/21, the Fuel Burn impact increases with channel width and interchannel distance (see above).  
However, for purpose of examination, it would have been obvious to one of ordinary skill in the art to modify the channel widths of Peyron to the exact widths as claimed in the invention.  
The width of the channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that change in width would have an effect on the heat exchange. Therefore, since the general conditions of the claim were disclosed in the prior art by Peyron, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the widths at the specified widths of 5-50 mm.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
	Regarding dependent claim 2, Peyron teaches wherein the width of each channel of the plurality of channels is variable from one channel to another. As shown in figure 6 and 7, different channels can have different widths.
Regarding dependent claims 4 and 5, Peyron teaches the invention as claimed and discussed above.  Peyron is silent to the wall thickness of each channel between 0.6 to 4 mm and more specifically 1.5 and 4 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the channels of Peyron to be in the range claimed because it would be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in this case the thickness would affect the strength, as well as the heat transfer such that the determination of the optimum or workable ranges of said variable may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). 
Where the general conditions of a claim are disclosed in the prior art, in this case Peyron teaching all the claimed structures as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case adjusting the thickness of the wall for the channels, would have been an obvious extension of prior art teachings, in order to achieve the desired channel wall thickness. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding dependent claim 6, Peyron teaches wherein each channel of the plurality of channels has a semi-circular shaped section or triangular-shaped section. As shown in figure 6, the channels 32 have a semi-circular shaped section.
Regarding dependent claim 12, Peyron teaches a turbojet engine nacelle comprising: 
an outer structure and an inner structure defining an annular flow path 28 for a secondary cold air flow, the outer structure comprising an outer fairing defining an outer aerodynamic surface and an inner fairing defining an inner aerodynamic surface (see figure 3), the outer and inner fairings being connected upstream by a leading edge wall forming an air inlet lip (see figure 1); and a surface heat-exchanger 10 according to Claim 1.
Regarding dependent claim 13, Peyron teaches wherein the circulation duct comprises at least one circulation area of the fluid to be cooled down formed by a double-wall of the outer fairing or the inner fairing of the turbojet engine nacelle. Walls 48 and 50 make the channels and thus are a double wall.
Regarding dependent claim 14, Peyron teaches wherein the width of each channel of the plurality of channels is between 6 and 20 mm [0080].
Regarding dependent claim 15, Peyron teaches wherein the width of each channel of the plurality of channels is between 10 and 15 mm [0080].
Allowable Subject Matter
Claims 3, 7-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741